DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16,760,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the conflicting application anticipates claims 1 and 2 of the instant application.
Instant Application 16/618,966
Conflicting Application 16/760,214
Claim 1] A cleaning fluid comprising a static liquid at a first temperature, a dynamic liquid that flows toward an object held in the static liquid, and a fine gas bubble group comprising a gas at a second temperature that is different from the first temperature, the gas being entrapped by a flow of the dynamic liquid and flowing toward the object.
[Claim 1] A cleaning liquid comprising a static liquid, a first fine gas bubble group contained in the static liquid and formed by a gas at a first temperature, a dynamic liquid that flows toward an object held in the static liquid, and a second fine gas bubble group formed by a gas at a second temperature that is different from the first temperature, the second fine gas bubble group being entrapped by a flow of the dynamic liquid and flowing toward the object.
[Claim 2] A cleaning fluid comprising a static liquid at a first temperature, a dynamic liquid at a second temperature that is different from the first temperature, the dynamic liquid flowing toward an object held in the static liquid, and a fine gas bubble group that is entrapped by a flow of the dynamic liquid and flows toward the object.
A cleaning liquid comprising a static liquid, a first fine gas bubble group contained in the static liquid and formed by a gas at a first temperature, a dynamic liquid that flows toward an object held in the static liquid, and a second fine gas bubble group formed by a gas at a second entrapped by a flow of the dynamic liquid and flowing toward the object.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (JP 2012157789 Espacenet translation cited in IDS), and in further view of Nishida (JP 2002-86094 Espacenet translation).
Regarding claim 1, Adachi figures 1 and 2 a cleaning fluid comprising 
a static liquid (water 30°C to 40°C) at a first temperature, [0009]

As Adachi teaches the temperature range of 30°C to 40°C achieves optimal results, the static liquid and fine gas bubble group are capable of being at different temperature within the range. Although Adachi teaches an object (3 cleaning basket), Adachi is silent to a dynamic liquid that flows toward an object held in the static liquid.
Nishida is directed towards a submerged cleaner wherein figure 2 teaches a horn nozzle 305 is connected to a high-pressure water supply source (not shown) outside the cleaning tank by a high-pressure water supply pipe 211 to clean an object 21.[0030-33]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a high-pressure water supply pipe as taught in Nishida in the cleaning fluid of Adachi to significantly increase the cleaning capacity.[0003]
Therefore the cleaning fluid combination of Adachi and Nishida suggests the gas being entrapped by a flow of the dynamic liquid and flowing toward the object.
Regarding claim 2, Adachi figures 1 and 2 a cleaning fluid comprising 
a static liquid (water at  30°C to 40°C) at a first temperature, 
a fine gas bubble group (14 microbubbling generating nozzle) that flows toward the object.[0009[00027]
Adachi is silent to a dynamic liquid at a second temperature that is different from the first temperature, the dynamic liquid flowing toward an object held in the static liquid.
Nishida is directed towards a submerged cleaner wherein figure 2 teaches a horn nozzle 305 is connected to a high-pressure water supply source (not shown) outside the cleaning tank by a high-pressure water supply pipe 211 to clean an object 21.[0030-33]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a high-pressure water supply pipe as taught in Nishida in the cleaning fluid of Adachi to significantly increase the cleaning capacity.[0003]
Therefore the cleaning fluid combination of Adachi and Nishida suggests the gas being entrapped by a flow of the dynamic liquid and flowing toward the object.
As to the limitation of a dynamic liquid at a second temperature that is different from the first temperature, Adachi teaches the temperature range of 30°C to 40°C achieves optimal results. Therefore, the static liquid and the dynamic liquid are capable of being at different temperature within the range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711